Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141381                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway
            Plaintiff-Appellee,                                                                       Alton Thomas Davis,
                                                                                                                         Justices
  v                                                                 SC: 141381
                                                                    COA: 290833
                                                                    Wayne CC: 08-013567-FH
  LAMAR EVANS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether retrial is barred under the double jeopardy clauses of the state and
  federal constitutions where the trial court’s grant of defendant’s motion for a directed
  verdict was based on an error of law and did not determine any actual element of the
  charged offense.

         The Criminal Defense Attorneys of Michigan, Prosecuting Attorneys Association
  of Michigan, and National Association of Criminal Defense Lawyers are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the issue
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           d1027                                                               Clerk